Citation Nr: 1528080	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that, in pertinent part, granted service connection for ischemic heart disease and assigned an initial 10 percent disability rating effective from January 29, 2013.  The Veteran disagreed with the initial 10 percent rating assigned.  

In a November 2014 rating decision, the RO confirmed and continued the initially assigned 10 percent rating for the ischemic heart disease.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that an initial disability rating in excess of 10 percent is warranted for the service-connected ischemic heart disease.  In his July 2013 Notice of Disagreement, the Veteran stated, "Ischemic heart disease that has restricted any physical activity and for all practical purposes I am imobile (sic)."

A VA examination report from May 2013 confirms that the Veteran has coronary artery disease based on a February 2009 diagnostic exercise test which indicated that the Veteran could perform 13 METS; and, a September 2012 echocardiogram which revealed a left ventricular ejection fraction (LVEF) of 60 percent.  

The examiner also indicated that the Veteran had a mild LV hypertrophy, but that it was from his non-service-connected hypertension.  The examiner did not explain why the Veteran's hypertension was not related to his heart disease.  At present, the functional impairment resulting from the Veteran's service-connected heart disease is not known.  

Significantly, the RO issued a rating decision in November 2014 which confirmed and continued the initially assigned 10 percent rating for the Veteran's heart disease based on treatment records showing a hospitalization in October 2014.  Those records are not located in the Veteran's claims file, and a review of the Veteran's Virtual VA file and VBMS file is negative for those records.  The Board cannot address the Veteran's appeal until the record is complete.  

Moreover, the Board finds that the findings from the February 2009 diagnostic exercise test (13 METS) do not provide a basis upon which to accurately rate the Veteran's ischemic heart disease because the record shows that he had a myocardial infarction in November 2011 followed by bypass surgery in November 2011.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

Prior to the examination, up-to-date treatment records should be obtained, including, but not limited to the October 2014 hospital summary referred to in the November 2014 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all VA treatment records generated since January 2014, including, but not limited to, October 2014 hospital records.  

2.  With appropriate authorization from the Veteran, request all private records identified by his as pertinent to his claim.  

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected ischemic heart disease, to include coronary artery disease.  

The examiner should review the file and conduct an interview of the Veteran, as well as perform any tests and studies deemed necessary, to include a discussion of the Veteran's Metabolic Equivalent of Task (MET) scores and whether the Veteran has any congestive heart failure or other symptoms such as fatigue; angina; dizziness; syncope; left ventricular dysfunction; cardiac hypertrophy; and/or dilatation on electrocardiogram, echocardiogram, or x-rays.  A discussion of the relationship between the Veteran's service-connected ischemic heart disease and his hypertension would be of considerable assistance to the Board.  Finally, the examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations, to include comment on the Veteran's contention that he is immobile.

4.  After the above development has been completed, readjudicate the claim.  The AOJ should specifically address whether referral for extraschedular consideration is warranted.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



